During the progress of the trial the State was allowed to introduce, over the objection of the defendant, evidence that at the time of the homicide taxes were delinquent on his home. The State *Page 233 
was also permitted to introduce, over the objection of defendant, evidence showing that subsequent to defendant's arrest he had placed a mortgage on his home.
The purpose of this evidence appears to have been to show that defendant was without ready cash.
That taxes upon one's home become delinquent because of nonpayment is certainly not to be taken as a motive for committing a murder in the attempt to commit a robbery.
That one is accused of crime and finds it necessary to mortgage his home to produce funds is no evidence of his guilt and neither does the necessity which requires one to resort to executing such a mortgage constitute any evidence of motive for the commission of the crime of which he is accused. This sort of evidence could serve no legitimate purpose. It was improper and prejudicial to the defendant.
For the error above referred to, the judgment should be reversed.
TERRELL, C. J., WHITFIELD, BROWN, CHAPMAN and THOMAS, J. J., concur.